AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                          for the
                                             MIDDLE DISTRICT of PENNSYLVANIA

                          REBECCA A. FAITH,                                         )
                                    Plaintiff                                       )
                                        v.                                                Civil Action No.           3:18-CV-0916
                                                                                    )
    NANCY A. BERRYHILL, Deputy Commissioner for Social
                                                                                    )           (Chief Judge Conner)
                           Security Operations,
                                                                                    )
                                   Defendant


                                                         JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                               recover from the
defendant (name)                                                                                                    the amount of
                                                                               dollars ($                       ), which includes prejudgment
interest at the rate of                          %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      JUDGMENT be and is hereby ENTERED in favor of plaintiff REBECCA A. FAITH, and against defendant,
                 NANCY A. BERRYHILL, Deputy Commissioner for Social Security Operations, as follows: Pursuant to the
                 fourth sentence of 42 U.S.C. § 405(g), this matter is REMANDED to the Action Commissioner of Social Security
                 for further consideration consistent with the simultaneously filed memorandum (Doc. 15), dated March 29, 2019,
                 in accordance with this order (Doc. 16), also dated March 29, 2019.


This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                           presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                        without a jury and the above decision

X     decided by Judge or Magistrate Judge                                Chief Judge Christopher C. Conner

                      COMPLAINT FOR REVIEW OF HHS DECISION (SSID)

Date:                       Mar 29, 2019                                    CLERK OF COURT PETER WELSH, Acting Clerk of Court

                                                                                                        K. McKinney

                                                                                                Signature of Clerk or Deputy Clerk
